DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cover includes at least one protrusion configured to be received by the locking mechanism must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 4,790,163 to Appelbaum, in view of U.S. Patent Number 7,966,849 to Wu.
Appelbaum discloses a lock configured to be locked and unlocked by a key, the padlock comprising: a lock body (43) having an internal cavity with a locking mechanism (locking mechanism that receives a key K via keyhole 47) received therein; and a cover (41) disposed on the locking mechanism proximate the keyhole (figure 7), the cover being configured to retain the key in position relative to the locking mechanism against the outward ejection force after the key is received in therein, as in claim 1.
However, Appelbaum does not disclose the lock being a padlock and the locking mechanism being a linear lock, where a direction of insertion of a key into the locking mechanism is parallel with a direction of displacement of a plurality of tumblers in the locking mechanism thereby creating an outward ejection force on a fully-inserted key.


All of the component parts are known in Appelbaum and Wu.  The only difference is the combination of the “old elements” into a single device by mounting them on a single chassis.  Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine a padlock with linear locking mechanism as taught by Wu with the lock cover in Appelbaum, since manner a keyway is protected is in no way dependent on how the lock mechanism functions, and the padlock could be used in combination with the lock cover to achieve the predictable results of having a padlock being resistant to ingress of environmental contaminants.
Appelbaum also discloses the cover includes an access slot (via 11) formed around the keyhole and at least one flexible wiper (19, 23) that extends from a side of the access slot, the at least one flexible wiper being configured to grip the key after the key is inserted into the locking mechanism (figure 4; the resiliency of the wipers hold a key within the lock), as in claim 2, and the at least one flexible wiper has a thickness selected to retain the key in the locking mechanism against the outward ejection force on the fully-inserted key (figure 4; the resiliency of the wipers hold a key within the lock), as in claim 3, as well as the thickness of the at least of flexible wiper decreases along the length of the at least of flexible wiper (stepped separation between layers 17 
Appelbaum further discloses the at least one flexible wiper includes a first wiper (19) extending from a first side of the access slot and a second wiper (23) extending from a second side of the access slot opposite the first side, as in claim 6, wherein the first wiper and the second wiper define a thin central opening (receiving slot between the respective wipers) through the access slot before the key is received in the locking mechanism, as in claim 7, as well as the first wiper is configured to be pushed outward toward the first side of the access slot and the second wiper is configured to be pushed toward the second side of the access slot when the key is inserted into the locking mechanism (as best shown in figures 3 and 4), as in claim 8, and where the first wiper and the second wiper are biased towards the key to retain the key in the locking mechanism against the outward ejection force (figure 4; the resiliency of the wipers hold a key within the lock), as in claim 9.
Appelbaum additionally discloses the at least one flexible wiper applies a gripping force against the outward ejection force onto the key (figure 4; the resiliency of the wipers hold a key within the lock), as in claim 10, wherein the gripping force is a friction force between the at least one flexible wiper and the key (figure 4), as in claim 11, and the at least one flexible wiper is configured to be flexed in a radially-outward direction when the key is inserted into the locking mechanism (figures 3 and 4), as in claim 12, as well as a faceplate (11) configured to restrict axial deflection of the at least one flexible wiper away from the locking mechanism (via 45), as in claim 13.
Appelbaum also discloses a faceplate (11) disposed on an axial end of the cover opposite the locking mechanism (figures 6 and 7), as in claim 14, wherein the face plate wraps around a 
Appelbaum further discloses the cover comprises a polymer material (column 2, lines 20-33), as in claim 17, and the cover is configured to cover a portion of the keyhole before the key is inserted into the locking mechanism (figures 6 and 7), as in claim 19, wherein the cover selectively inhibit entry of debris into the locking mechanism (column 2, lines 29-38), as in claim 20.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Appelbaum, in view of Wu, as applied above, in further view of U.S. Patent Number 10,801,233 to Pedersen et al.
Appelbaum and Wu disclose the invention substantially as claimed.  However, Appelbaum and Wu does not disclose the cover includes at least one protrusion configured to be received by the locking mechanism.  Pedersen et al. teach of a padlock (600) configured to be locked and unlocked by a key (650), the padlock comprising: a lock body (figure 2) having an internal cavity with a locking mechanism received therein; and a cover (400), disposed on the locking mechanism proximate a keyhole (612), includes at least one protrusion (500) configured to be received by the locking mechanism (column 7, line 58-column 8, line 19).
All of the component parts are known in Appelbaum, Wu and Pedersen et al.  The only difference is the combination of the “old elements” into a single device by mounting them on a single chassis.  Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a protrusion on the cover as taught by Pedersen et al. onto the lock cover of Appelbaum and Wu; where the protrusion would be .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art with respect to locking mechanism covers:
U.S. Patent Number 7,581,423 to Brojanac et al.; U.S. Patent Number 6,539,754 to Fang; U.S. Patent Number 6,397,647 to Kuo; U.S. Patent Number 5,934,121 to Chen; U.S. Patent Number 4,790,163 to Appelbaum; U.S. Patent Number 4,671,090 to Masaki et al.; U.S. Patent Number 4,638,652 to Morse et al.; U.S. Patent Number 3,754,423 to Seidewand; U.S. Patent Number 3,263,463 to Duval et al.; U.S. Patent Number 2,395,762 to Rober; U.S. Patent Number 2,261472 to Hurd.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054.  The examiner can normally be reached on M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



CJB /cb/
January 29, 2021